DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 6/09/2022. Claims 1, 4-11, and 13-14 have been amended. Claims 15-20 have been canceled. Claims 21- 23 have been added. Claims 1-14 and 21-23 are pending and will be considered for examination.
3.	The drawings submitted on 6/09/2022 have not been approved, and the objections to the Drawing are not withdrawn


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4. 	Claims 1-3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2009/0152005 A1) in view of Bettles et al. (US 2020/0125225 A1) and further in view of Dalal et al. (US 2012/0215664 A1).
	As in independent Claim 1, Chapman teaches a method for conducting subterranean operations comprising (at least abstract and pars. 2-3): 
collecting, via a processor, operational data about a first subterranean operation being performed on a wellbore of a rig (at least pars. 8-9 and 34-37, 39, a system, by a processor, can collect data about a subterranean operation being performed on a wellbore of a rig); 
determining, via the processor, a first type of the first subterranean operation based on the operational data (at least pars. 8-9, 72,75, an operation/activity can be determined based on the collected data).
Chapman does not appear to explicitly teach, via the processor, automatically updating, based on the first type, a user display with a first set of display elements associated with the first type, the first set of display elements being selected from a set of available display elements.
However, in the same field of the invention, Bettles teaches, via the processor, automatically updating, based on the first type, a user display with a first set of display elements associated with the first type (fig. 3, at least pars. 19-20).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the collecting of the data about a subterranean operation being performed on the wellbore and determining of the operation taught by Chapman with the updating of the user interface elements based on the various determined levels of the drilling operation taught by Bettles to automatically update  the user interface elements based on the determined operation when  the system collects data about the subterranean operation being performed on the wellbore. The motivation or suggestion would be to automatically update the user interface elements for the determined operation that allows a user to easily control the UI elements for the operation.
 	Chapman and Bettles do not explicitly teach that the first set of display elements being selected from a set of available display elements.
 	However, in the same filed of the invention, Dalal teaches that the first set of display elements being selected from a set of available display elements (at least par. 53).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the collecting of the data about a subterranean operation being performed on the wellbore and determining of the operation taught by Chapman with the updating of the user interface elements based on the various determined levels of the drilling operation taught by Bettles with the selecting of the available user interface elements for the widgets taught by Dalal to select the available user interface elements for the widgets when the system collects data about the subterranean operation being performed on the wellbore to update the user interface. The motivation or suggestion would be to select the available user interface elements for the widget for a user to easily access the UI elements.

	As in Claim 2, Chapman-Bettles-Dalal teaches all the limitations of Claim 1. Chapman-Bettles-Dalal further teaches that the first type of the first subterranean operation comprises a rig operation that is one of drilling, casing, treating, tripping, producing, workover, plug and abandon, idle, released, and logging operations (Chapman, at least pars. 8-9, 55, and 70).  
 	As in Claim 3, Chapman-Bettles-Dalal teaches all the limitations of Claim 2. Chapman-Bettles-Dalal further teaches that the rig operation comprises a sub-operation, and wherein the sub-operation for a drilling operation comprises one of rotary drilling, slide drilling, vertical drilling, deviated drilling, rotary deviated drilling, rotary slide drilling, deviated rotary drilling, slide drilling, and slide deviated drilling (Chapman, pars. 89-90).  

As in Claim 10, Chapman-Bettles-Dalal teaches all the limitations of Claim 1. Chapman-Bettles-Dalal further teaches that the first set of display elements associated with the first type comprises display elements that are a subset of preferred display elements, and wherein the preferred display elements are configured to display preferred information for the first type, and the first set of display elements display a subset of the preferred information for the first type (Chapman, at least pars. 8-9 and 34-37, 39)

  	As in Claim 13, Chapman-Bettles-Dalal teaches all the limitations of Claim 1. Chapman-Bettles-Dalal further teaches that in each display element in the first set of display elements comprises a graphical user interface and an associated software program that manages displaying information via the graphical user interface on the user display (Bettles, at least pars. 31-31, 36, and 39).  


 5. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2009/0152005 A1) in view of Bettles et al. (US 2020/0125225 A1) in view of Dalal et al. (US 2012/0215664 A1) and further in view of Martlage et al. (US 2006/0136830 A1).
	As in Claim 4, Chapman-Bettles-Dalal teaches all the limitations of Claim 1. Chapman-Bettles-Dalal does not teach receiving, at the processor, an input from the user to select whether to postpone or allow automatically updating the user display.  
 	However, in the same filed of the invention, Martlage teaches receiving, at the processor, an input from the user to select whether to postpone or allow automatically updating the user display (par. 45, a user may indicate whether the user interface can be updated automatically and periodically).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the collecting of the data about a subterranean operation being performed on the wellbore and determining of the operation taught by Chapman with the updating of the user interface elements based on the various determined levels of the drilling operation taught by Bettles with the selecting of the available user interface elements for the widgets taught by Dalal with the controlling of the user display update with user input taught by Martlage to control the user display update with user input when the system updates the user interface elements based on the collected data about the subterranean operation being performed on the wellbore. The motivation or suggestion would be to provide a way for a user to indicate the user display update for the user ‘s convenience.
 	
  6. 	Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2009/0152005 A1) in view of Bettles et al. (US 2020/0125225 A1) in view of Dalal et al. (US 2012/0215664 A1) and further r in view of Kelishadi, Hamid (US 2015/0295914 A1).
 	As in Claim 9, Chapman-Bettles-Dalal teaches all the limitations of Claim 1. Chapman-Bettles-Dalal does not teach that the first set of display elements is associated with the first type of the first subterranean operation via user inputs received by the processor prior to when the first type of the first subterranean operation is performed, and the first set of display elements is stored in a non-transitory memory for later selection by the processor to update the user display when the first type is determined.  
 	However, in the same filed of the invention, Kelishadi teaches that the first set of display elements is associated with the first type of the first subterranean operation via user inputs received by the processor prior to when the first type of the first subterranean operation is performed, and the first set of display elements is stored in a non-transitory memory for later selection by the processor to update the user display when the first type is determined (see at least figs. 4-5, pars. 76, 79).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the collecting of the data about a subterranean operation being performed on the wellbore and determining of the operation taught by Chapman with the updating of the user interface elements based on the various determined levels of the drilling operation taught by Bettles with the selecting of the available user interface elements for the widgets taught by Dalal with the selecting of the user interface elements to be added/updated to the user interface taught by Kelishadi to select the user interface elements to be added/updated to the user interface when the system updates the user interface elements based on the collected data about the subterranean operation being performed on the wellbore. The motivation or suggestion would be to provide a way for a use to select user interface elements to be updated so that the user can easily add, remove, or edit the user interface elements update the user interface elements based on the user’s selected elements that allows the user to easily view the updated user interface with the user selections.

  	As in Claim 14, Chapman-Bettles-Dalal teaches all the limitations of Claim 1. Chapman-Bettles-Dalal does not teach determining the first type further comprises determining a user type that indicates which type of user is to view the user display; and automatically updating, based on the user type and the first type, the user display with the first set of display elements associated with the first type of the first subterranean operation and the user type.  
 	However, in the same filed of the invention, Kelishadi teaches determining the first type further comprises determining a user type that indicates which type of user is to view the user display (figs. 6-9, at least pars. 96-99; further see claim 9, pars. 33, 45); and 
automatically updating, based on the user type and the first type, the user display with the first set of display elements associated with the first type of the first subterranean operation and the user type (figs. 6-9, at least pars. 96-99; further see claim 9, pars. 33, 45 ).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the collecting of the data about a subterranean operation being performed on the wellbore and determining of the operation taught by Chapman with the updating of the user interface elements based on the various determined levels of the drilling operation taught by Bettles with the selecting of the available user interface elements for the widgets taught by Dalal with the selecting of the type of user or user group for accessing certain UI elements taught by Kelishadi to select the type of user or user group for accessing certain UI elements when the system updates the user interface elements based on the collected data about the subterranean operation being performed on the wellbore. The motivation or suggestion would be to provide a way to control access levels for a user or user groups (or type of user) such that various security permissions can be designate to various different users for accessing the UI elements.
 

Allowable Subject Matter
7. 	Claims 11-12 are allowed.
8. 	Claims 5, 7, 10, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 6, 8, and 22-23 are  dependent of claim 5, 7, and 21, respectively and the references are not provided for claims 6, 8, and 22-23.



Response to Arguments
9.	Applicant's arguments with respect to the claims 1-14  and 21-23 have been fully considered, but are moot in view of the new ground(s) of rejection.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144